Exhibit 10.3

ANADARKO PETROLEUM CORPORATION 1201 LAKE ROBBINS DRIVE, THE WOODLANDS, TEXAS
77380

P.O. BOX 1330 HOUSTON, TEXAS 77251-1330 U.S.A. PH. (832)636-1000

 

LOGO [g351439g89m52.jpg]

PERSONAL AND CONFIDENTIAL

[Date]

Dear                     :

Anadarko Petroleum Corporation’s (the “Company”, including affiliates where
applicable) Compensation and Benefits Committee of the Board of Directors has
made an Award of Restricted Stock Units (“RSUs”) to you under the Company’s 2012
Omnibus Incentive Compensation Plan, as may be amended from time to time (the
“Plan”). This RSU Award is subject to all terms and conditions of the Plan, the
summary of the Plan (the “Prospectus”) and the provisions of this Award
Agreement. Unless defined herein, capitalized terms shall have the meaning
assigned to them under the Plan. The Plan is available on the Anadarko intranet
website at the following address: [internal website address].

Effective [Grant Date], you have been granted an Award of              RSUs,
which vest over a period of time. Provided you remain employed by the Employer
until such dates, one-third of the RSUs will vest on [first anniversary of Grant
Date], one-third will vest on [second anniversary of Grant Date], and the
remaining one-third will vest on [third anniversary of Grant Date] (each
considered a “Vesting Period”).

At the end of each Vesting Period, unless deferred, the number of RSUs that vest
shall be converted into shares of unrestricted Anadarko Common Stock and such
unrestricted shares, less applicable payroll taxes withheld in the form of
shares, shall be delivered to you. Upon receipt, you are free to sell, gift or
otherwise dispose of such shares; provided that you comply with the applicable
restrictions under the Company’s Insider Trading Policy (including the receipt
of pre-clearance) and the applicable stock ownership requirements.

Dividend Equivalents shall be paid to you in Common Stock with respect to the
RSUs and reinvested in additional shares of Common Stock and paid, less
applicable withholding taxes, at such time as the RSUs to which they relate vest
and settle (which means that they will be deferred if the underlying RSUs to
which they relate were deferred). The RSUs do not have voting rights. They do,
however, count toward any applicable stock ownership requirements.

You will be allowed to make an election to defer your entire RSU Award on a
separate form provided by Human Resources. All deferral elections and
distributions must be made in compliance with Code Section 409A.

If you voluntarily terminate your employment other than for Good Reason during
the Applicable Period following a Change of Control, including retirement (as
defined by the Anadarko



--------------------------------------------------------------------------------

Petroleum Corporation Retiree Health Benefits Plan), or in the event you are
terminated for Cause, all unvested RSUs and unpaid RSU Dividend Equivalents will
be immediately forfeited. Upon your (i) death, (ii) disability (as defined in
the Company’s disability plan), (iii) involuntary termination without Cause or
(iv) termination of employment for Good Reason during the Applicable Period
following a Change of Control all your unvested RSUs will immediately vest and,
together with any unpaid RSU Dividend Equivalents accrued but not yet paid, will
be paid as soon as administratively practicable. Your RSUs are subject to
several restrictions, including that such RSUs may not be transferred, sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, or disposed
of.

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and if you knowingly
engaged in the misconduct, were grossly negligent with respect to such
misconduct, or knowingly or grossly negligently failed to prevent the misconduct
(whether or not you are one of the individuals subject to automatic forfeiture
under Section 304 of the Sarbanes-Oxley Act of 2002), the Plan Administrator may
determine that you shall reimburse the Company the amount of any payment in
settlement of an Award earned or accrued during the twelve-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
embodying such financial reporting requirement.

Notwithstanding anything in this Award Agreement or any other agreement between
you and the Company to the contrary, including, without limitation, any
provisions that prevent the Company from unilaterally amending this Award
Agreement, you agree by accepting this Award that the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Act”) has the effect of requiring
certain officers of the Company to repay the Company, and for the Company to
recoup from such officers, erroneously awarded amounts of incentive-based
compensation. If the Act, any rules or regulations promulgated thereunder by the
Securities and Exchange Commission or any similar federal or state law requires
the Company to recoup any erroneously awarded incentive-based compensation
(including stock options and any other equity-based awards) that the Company has
paid or granted to you, you hereby agree, even if you have terminated your
employment with the Company, to promptly repay such erroneously awarded
incentive compensation to the Company upon its written request. This obligation
shall survive the termination of this Award Agreement.

Please establish a Beneficiary Designation for your Long-Term Incentive Equity
Awards online at [internal website address] or by contacting the Anadarko
Benefits Center at 1-866-472-xxxx, option 1 and then option 1 again. You may
update your designation anytime.

If you have any questions about this Award Agreement, please call me at
832-636-xxxx.

Sincerely,

 